Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant specifically states that the material excludes carbonaceous ores but it is not clear from the specification that applicant definitively excluded these ores in the disclosure. The examples do not specifically state what kind of ore is used. There is no evidence provided that these ores were not used or that they would be known to be unable to be used in the process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clough (US 5,279,803). 
Clough teaches recovery of a precious metal from an ore (a material) where the material is contacted with an alkali stable transition metal complex and an amino acid in an alkaline solution environment. The transition metal complex can contain vanadium, manganese or iron (teaches claim 5)(column 5, lines 59-54; col. 1, lines 51-58). Clough teaches metal and complex form concentrations are in the range of 150-10000 ppm by weight, which overlaps the claimed range (col. 5, lines 60-67; col. 6, lines 1-3). Clough teaches an amino acid glycine in the iron complex in a molar ratio with the metal being from 0.5-2 (col. 4, lines 39-53). 
Clough teaches that the precious metal is leached and can then be recovered, so these solution will contain a lixiviant (col. 6, line 67-col. 7, line 24; col. 12, lines 20-31). 
Regarding claims 2-4, Clough teaches an amino acid glycine in the iron complex in a molar ratio with the metal being from 0.5-2 (col. 4, lines 39-53). The metal and complex form concentrations are in the range of 150-10000 ppm by weight. Therefore, the amount of amino acid will overlap that of the claimed range.
Regarding claims 6 and 7, Clough teaches a pH from 6-13 (col. 6, lines 28-39). 
Regarding claims 8 and 9, Clough teaches a leaching process at a temperature from 20-140 degrees C (col. 9, lines 35-45). 
Regarding claims 10-14, Clough teaches an alkali stable transition metal complex with carboxylic acid ligand (col. 10, line 62-col. 11, line 12). 
Regarding claim 11, Clough teaches a metal such as manganate, vanadate, ferrate (abstract). 
Regarding claims 12-13, Clough teaches an iron complexing agents containing CN (col. 4, lines 40-54). 
Regarding claim 14, Clough teaches the presence of alkali metal ions or alkaline earth metal ions on the transition metal complex (col. 3, lines 38-49). 
Regarding claims 15-17, Clough teaches metal and complex form concentrations are in the range of 150-10000 ppm by weight, which overlaps the claimed range (col. 5, lines 60-67; col. 6, lines 1-3).
Regarding claim 18, Clough teaches an oxidant such as air or oxygen (col. 7, lines 25-33). 
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clough (US 5,279,803) as above, further in view of Dan et a. (CN 104109762 A). 
Clough teaches recovery of metal from a carbonaceous ore. 
Dan teaches that it is known in the art that a gold extracting agent containing ammonium nitrate and quicklime can be used on a gold ore powder for gold extraction. Because of the similarities of Clough’s extraction solution and that of Dan’s, it would have been obvious to one of ordinary skill in the art to substitute the ore of Dan for the ore of Clough. One would have an expectation of success as gold is recovered in both methods. 
Regarding claims 2-4, Clough teaches an amino acid glycine in the iron complex in a molar ratio with the metal being from 0.5-2 (col. 4, lines 39-53). The metal and complex form concentrations are in the range of 150-10000 ppm by weight. Therefore, the amount of amino acid will overlap that of the claimed range.
Regarding claims 6 and 7, Clough teaches a pH from 6-13 (col. 6, lines 28-39). 
Regarding claims 8 and 9, Clough teaches a leaching process at a temperature from 20-140 degrees C (col. 9, lines 35-45). 
Regarding claims 10-14, Clough teaches an alkali stable transition metal complex with carboxylic acid ligand (col. 10, line 62-col. 11, line 12). 
Regarding claim 11, Clough teaches a metal such as manganate, vanadate, ferrate (abstract). 
Regarding claims 12-13, Clough teaches an iron complexing agents containing CN (col. 4, lines 40-54). 
Regarding claim 14, Clough teaches the presence of alkali metal ions or alkaline earth metal ions on the transition metal complex (col. 3, lines 38-49). 
Regarding claims 15-17, Clough teaches metal and complex form concentrations are in the range of 150-10000 ppm by weight, which overlaps the claimed range (col. 5, lines 60-67; col. 6, lines 1-3).
Regarding claim 18, Clough teaches an oxidant such as air or oxygen (col. 7, lines 25-33). 
Response to Arguments
Applicant argues that glycine is required in claim 1. This is not a limitation of claim 1.
Applicant argues that the lixiviant of Clough is not actually a lixiviant. A lixiviant assists in leaching and can work through altering the redox state. Clough teaches an oxidant and teaches leaching, so it is unclear how this does not read on a lixiviant. It is not clear that insolubility of the metal is required in order to establish that a lixiviant is present. It is confusing that applicant states that the lixiviant forms a complex and yet also dissolves the metal of interest on its own but also calls a lixiviant a dissolving agent. It is not clear that this is the correct definition of lixiviant. This term has been addressed and met as currently used in the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA S SWAIN/Primary Examiner, Art Unit 1732